Citation Nr: 0302179	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for dysentery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for dysentery and granted service connection for 
post-traumatic stress disorder (PTSD), assigning an initial 
rating of 50 percent.  The veteran perfected his appeal with 
regard to both issues.  In a November 2000 decision, the RO 
granted an increased initial rating of 100 percent for PTSD.  
As this is the full benefit sought, the issue of entitlement 
to an increased initial rating for PTSD is no longer on 
appeal.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for an eating disorder 
secondary to PTSD.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's current 
gastrointestinal disorder is a residual of dysentery 
experienced in service.


CONCLUSION OF LAW

Chronic residuals of dysentery were incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the October 
2001 Supplemental Statement of the Case.  See 38 U.S.C.A. § 
5103 (West 1991 & Supp. 2002).  In this issuance, the RO 
notified the veteran that there was no evidence that his 
current disability was related to service.  The RO also cited 
to the provisions of 38 C.F.R. § 3.159 (2002), indicating 
that the VA would obtain all identifiable medical records 
(providing that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, the 
VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has already 
been achieved in this case.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with amoebiasis in June 1969.  The December 1969 
separation examination report did not note any residuals 
related to the June 1969 diagnosis.

A September 1988 private treatment note stated that the 
veteran reported experiencing loose stools.  The veteran also 
indicated that he had been experiencing this problem for the 
past twenty years, since his return from Vietnam.  No 
diagnosis was noted at that time.

Private treatment records from January 1997 indicated that 
the veteran reported a history of chronic diarrhea.

A May 1998 VA examination report noted that the veteran 
reported experiencing diarrhea since Vietnam.  He indicated 
that he had several loose bowel movements a day, with no 
other complaints.  The diagnosis was diarrhea of undetermined 
etiology for the past 20 years.  The examiner noted that 
"this originally started with some dysentery while he was in 
Vietnam."

A February 1999 letter from the veteran's private physician 
noted that the physician had treated the veteran since 1959.  
The physician stated that the veteran had complained of an 
ongoing problem with diarrhea since 1970.  The physician 
indicated that it appeared the veteran's "intestinal system 
has been damaged in some way."  He went on to state that 
"this may well be related to his contraction of, and 
treatment for, amebic dysentery while in Vietnam, as the 
condition did not exist prior to his military service."

A February 2000 VA examination report noted that the veteran 
had intermittent diarrhea over the years.  The diagnosis was 
documented Entamoeba histolytica infection and chronic 
diarrhea.  No etiology was noted for the diagnosis.

VA treatment notes from October 2000 to June 2001 indicated 
that the veteran continued to seek treatment for chronic 
diarrhea.  He was diagnosed with irritable bowel syndrome.  
No etiology for his complaints was reported.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If the veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
dysentery is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for residuals of dysentery. The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record shows that the 
veteran has competent medical diagnoses that include chronic 
diarrhea and irritable bowel syndrome.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation 
of the provisions of 38 U.S.C.A. § 1110 to require evidence 
of a present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(the law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).

The question of whether the veteran's current diagnoses had 
their onset in, or are otherwise related to, active service 
involves a determination as to whether there is competent 
medical evidence of record having a bearing as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board notes the May 1998 VA examination report that notes 
the veteran's complaints "originally started with some 
dysentery while he was in Vietnam."  Other probative 
evidence supportive of the veteran's claim is the February 
1999 letter from the veteran's private physician, who 
reportedly has treated the veteran since 1959.  The veteran's 
physician states that the veteran had complained of an 
ongoing problem with diarrhea since 1970.  The physician 
indicated that it appeared the veteran's "intestinal system 
has been damaged in some way."  He went on to state that 
"this may well be related to his contraction of, and 
treatment for, amebic dysentery while in Vietnam, as the 
condition did not exist prior to his military service."  As 
there is what amounts to a competent opinion of record 
finding a nexus between the veteran's current disability and 
service, service connection for chronic residuals of 
dysentery is granted.


ORDER

Entitlement to service connection for chronic residuals of 
dysentery is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

